              Case 16-16644-amc             Doc 82        Filed 06/17/21 Entered 06/17/21 08:39:22                      Desc Main
                                                          Document Page 1 of 2
Office Mailing Address:                                                                                               Send Payments ONLY to:
Scott F. Waterman, Trustee                                                                                          Scott F. Waterman, Trustee
2901 St. Lawrence Avenue, Suite 100                                                                                               P.O. Box 680
Reading, PA 19606                                                                                                    Memphis, TN 38101-0680

                                  OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                         REPORT OF RECEIPTS AND DISBURSEMENTS
                                        Activity for the period from 01/01/2020 to 06/09/2021
                                                    Chapter 13 Case No. 16-16644-AMC



         HWAN YUL YONG                                                                                          Petition Filed Date: 09/20/2016
         HONG SUK YONG                                                                                          341 Hearing Date: 12/16/2016
         1902 BERKS ROAD
                                                                                                                Confirmation Date: 01/11/2018
         NORRISTOWN PA             19403


                                                      Case Status: Open / Unconfirmed
                                  RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                   Amount     Check No.       Date                  Amount   Check No.        Date                 Amount    Check No.
 01/21/2020           $2,175.00    6493716000      02/20/2020         $2,175.00   6573547000       03/18/2020         $2,175.00   6646307000
 04/20/2020           $2,175.00    6722359000      05/19/2020         $2,175.00   6799149000       06/18/2020         $2,175.00   6873296000
 07/16/2020           $2,175.00    6943679000      08/18/2020         $2,175.00   7019825000       09/17/2020         $2,175.00   7090767000
 10/19/2020           $2,175.00    7167807000      11/18/2020         $2,175.00   7241739000       12/18/2020         $2,175.00   7315898000
 01/19/2021           $2,175.00    7387136000      02/22/2021         $2,175.00   7464407000       03/22/2021         $2,175.00   7536083000
 04/20/2021           $2,175.00    7608996000      05/19/2021         $2,175.00   7679991000

          Total Receipts for the Period: $36,975.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $88,895.00


                                  DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                          CLAIMS AND DISTRIBUTIONS
Claim #                     Claimant Name                             Class                 Claim Amount          Amount Paid        Balance Due

    2      ALLY FINANCIAL                                   Secured Creditors                       $0.00                $0.00                $0.00
           »» 002
    8      ASHLEY FUNDING SVCS LLC                          Unsecured Creditors                  $669.00                 $0.00              $669.00
           »» 008
    3      CAVALRY INVESTMENTS LLC                          Unsecured Creditors                $11,770.25                $0.00         $11,770.25
           »» 003
    5      CHESTER COUNTY TCB                               Secured Creditors                   $8,599.66            $8,447.34              $152.32
           »» 005
    6      CHESTER COUNTY TCB                               Secured Creditors                   $1,047.10            $1,028.55               $18.55
           »» 006
    15     CHESTER COUNTY TCB                               Secured Creditors                   $2,179.11            $2,140.51               $38.60
           »» 015
    1      CITIZENS BANK NA                                 Mortgage Arrears                   $17,174.06           $16,585.37              $588.69
           »» 01P
    1      CITIZENS BANK NA                                 Mortgage Arrears                    $2,367.77            $2,325.83               $41.94
           »» 001
    9      FEDERAL LOAN SERVICING                           Unsecured Creditors                $17,612.36                $0.00        $17,612.36
           »» 009
    7      MIDLAND CREDIT MANAGEMENT INC AS AGENT           Unsecured Creditors                 $1,492.47                $0.00          $1,492.47
           »» 007
    13     MONTGOMERY CO TAX CLAIM BUREAU                   Secured Creditors                  $35,877.35           $35,241.88              $635.47
           »» 013
    4      PA DEPARTMENT OF REVENUE                         Priority Crediors                   $2,496.63            $2,496.63                $0.00
           »» 04P
    4      PA DEPARTMENT OF REVENUE                         Unsecured Creditors                  $660.09                 $0.00              $660.09
           »» 04U
    11     USDA BERKS FARM SERVICE AGENCY                   Secured Creditors                   $9,000.00            $8,840.59              $159.41
           »» 011

Page 1 of 2
              Case 16-16644-amc         Doc 82      Filed 06/17/21 Entered 06/17/21 08:39:22                        Desc Main
                                                    Document Page 2 of 2
Chapter 13 Case No. 16-16644-AMC
    10   WELLS FARGO BANK NEVADA NA                     Unsecured Creditors                $6,202.42                $0.00       $6,202.42
         »» 010
    12   STEPHEN J ROSS ROSS QUINN & PLOPPERT           Attorney Fees                      $1,310.00          $1,310.00            $0.00
         PC
         »» 012
    16   ROSS, QUINN & PLOPPERT, P.C.                   Attorney Fees                       $900.00            $900.00             $0.00
         »» 016


                                                              SUMMARY



         Summary of all receipts and disbursements from date filed through 6/9/2021:
                  Total Receipts:          $88,895.00                   Current Monthly Payment:        $2,175.00
                  Paid to Claims:          $79,316.70                   Arrearages:                         $0.00
                  Paid to Trustee:          $7,620.78                   Total Plan Base:               $97,595.00
                  Funds on Hand:            $1,957.52

         NOTES:

         • PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.readingch13.com/payments/
            for more information.

         • Your case information is available to view online at the National Data Center. Please visit www.ndc.org.




Page 2 of 2
